          Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                 :       Case No. 3:21cr31 (JCH)
                                         :
               v.                        :
                                         :
DONNA MONTICONE                          :       May 18, 2021


                GOVERNMENT'S SENTENCING MEMORANDUM

                                     Introduction

         The essence of this case is that the defendant, a nurse, purposefully emptied

vials containing an anesthetic and refilled them with a saline solution knowing that

they would be administered to surgical patients. Both the significant physiological

consequences of her actions and the professional breach of trust inherent in her

crime are described in stark detail in the victims’ letters to the Court. The

defendant should be sentenced to a term of incarceration within the Guideline

range.

                            Relevant Procedural History

         On March 2, 2021, the defendant pleaded guilty to tampering with a

consumer product. In the plea agreement, the parties agreed that the defendant’s

base offense level under U.S.S.G. § 2B1.1 is 25. Two levels are added under

§ 3B1.3 because she abused a position of trust in a manner that significantly

facilitated the commission of the offense. After subtracting three levels under



                                             1
         Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 2 of 11




U.S.S.G. § 3E1.1 for acceptance of responsibility, the total offense level is 24. 1 PSR

¶ 24.

        A total offense level 24, with a Criminal History Category I, results in a

range of 51 to 63 months of imprisonment (sentencing table) and a fine range of

$20,000 to $200,000. The probation officer concurred with this application of the

Sentencing Guidelines. See PSR ¶¶ 98, 106.

        After reviewing the Presentence Report, the government believes that there

are no disputed issues of material fact or law in this case. The Court must

determine what is a fair and just sentence under 18 U.S.C. § 3553(a). For the

reasons stated below, the government believes a sentence of incarceration within

the applicable Guideline range is warranted.

        Sentencing is scheduled for May 25, 2021 at 10:00 am.

                                          Restitution

        The Court should enter an order of restitution for $637.56, payable to the

crime victims fund It does not appear that the defendant made any restitution

payments prior to sentencing.

                                      Offense Conduct

        Donna Monticone was a nurse employed by the Yale Reproductive

Endocrinology and Infertility clinic (hereinafter Yale REI) from February 29, 2016




1At sentencing, because the defendant has assisted authorities by timely notifying the Government

of her intention to plead guilty, the Government intends to make an oral motion that the Court
award the third point for acceptance of responsibility under U.S.S.G. ' 3E1.1(b).

                                                 2
         Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 3 of 11




through December 1, 2020. The clinic was initially located at a facility in the Long

Wharf section of New Haven, Connecticut. In February 2020, the clinic relocated

to Orange, Connecticut (referred to as the Orange West Campus). However, due to

the Covid-19 pandemic, initially few procedures were conducted in Orange. On

March 31, 2020, the defendant completed an application to serve as the alternate

coordinator for the DEA Controlled Substances Ordering System at the Orange

facility. In June 2020, regular operations for elective fertility procedures resumed

at the Orange West Campus.

       Fentanyl is a member of a cohort of drugs used by the Yale REI medical staff

during invasive outpatient surgical operations, such as egg retrieval

procedures. Fentanyl is one of the agents used in a multi-drug approach to aid in

the reduction of pain. 2 When the clinic was located in Long Wharf, controlled

substances were typically ordered from a pharmacy immediately prior to a

scheduled procedure. After moving to the Orange facility, Yale REI stopped

ordering controlled substances, including fentanyl, from pharmacies. In April

2020, Yale REI began ordering controlled substances in bulk for procedures.

Thereafter, rather than obtaining the controlled substances on an as needed basis,

these products, including fentanyl, were pre-ordered, and were now stored on site.



2It appears as if Yale REI used two different types of procedures. Initially, a conscious sedation

procedure was employed that did not require the presence of an anesthesiologist with a M.D.
Starting in April, 2020, Yale REI started to use a different procedure that required the presence of
an anesthesiologist to administer the cohort of anesthetic compounds. Apparently, this procedure
was only offered on weekdays until October 10, 2020 when it began to be offered for weekend
procedures. Fentanyl can be used in both procedures.

                                                  3
         Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 4 of 11




Starting on or about March 31, 2020, Ms. Monticone had the new responsibility of

ordering and inventorying a variety of narcotics used by Yale REI, including

fentanyl.

       Starting in June 2020, Monticone began stealing fentanyl for her own use.

As a manager of the controlled substances used by Yale REI, she accessed the

secure storage areas and took vials of fentanyl to be used to help anesthetize

patients. She used a syringe to withdraw the narcotics from the vials and

reinjected saline into the vials so that it would appear as if none of the narcotics

were missing. The room where the fentanyl was stored was not always locked and

Ms. Monticone was able to access it at times without swiping her card.

Approximately 75% of all the fentanyl given to patients at Yale REI from June 2020

to October 2020 was adulterated with saline. Some of these vials likely contained

diluted fentanyl, while others had no drug at all and contained just saline.

       During the course of this investigation, the FDA analyzed three vials of

fentanyl found in the Yale REI storage facility by both liquid chromatography with

mass spectral detection (LC-MS) and by high performance liquid chromatography

with ultraviolet detection (HPLC-UV). All of these vials contained one or more

needle punctures. 3 Further, all of the vials contained only trace amounts of

fentanyl (less than 3% of the intended concentration).


3 The FDA agent reports that fentanyl is stored in single use vials that should not have any
puncture marks in the septa. The single use vials are disposed after a patient dose is prepared.
Because the vials are disposed of after formulation, the potential victims in this the case have been
identified as those who had procedures at Yale REI involving fentanyl during the relevant time
period.

                                                   4
           Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 5 of 11




                        Min. Number            Fentanyl            % of Declared
           Vial         of Punctures        concentration          Concentration
                          Observed              (μg/mL)
            1               1 or 2       Trace (less than 1.27)   Less than 3%

            2                 2          Trace (less than 1.27)   Less than 3%

            3                 3          Trace (less than 1.27)   Less than 3%



      The defendant knew that the adulterated vials of fentanyl she replaced in

storage at Yale REI would be used in surgical procedures and that the absence of an

anesthetic during an outpatient procedure may cause serious bodily injury to the

patient.

      The defendant initially injected herself with the fentanyl in the restroom

while working at Yale REI. She eventually began taking the vials home. She

would refill the vials with sterile saline at home, bring them back into work at Yale

REI, and reintroduce them into the stock of fentanyl available for use during

surgical procedures.

      On October 30, 2020, one of the defendant’s co-workers noticed a loose cap on

a bottle of fentanyl and initiated an inquiry.

      On or about November 1, 2020, the defendant brought approximately 175

vials of fentanyl that she had taken from Yale REI back from her house and

disposed of the vials in waste containers at Yale REI.

      On November 2, 2020, Yale REI began an audit of its controlled substances


                                           5
        Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 6 of 11




stored on site.

      On November 4, 2020, Yale REI was inspected by the Connecticut

Department of Consumer Protection and the DEA. The defendant was interviewed

by agents and denied taking any fentanyl.

      On November 17, 2020, after testing positive for fentanyl, the defendant met

with agents for a second time and admitted that she had been taking fentanyl,

explaining that she was experiencing stress related to her divorce. She indicated

that after the crime was discovered, she simply stopped taking the narcotic and did

not suffer any withdrawal symptoms.

                        Analysis of the § 3553(a) Factors

      Section 3553(a) directs the district court to consider a number of factors in

imposing a fair and just sentence. Each criminal case is different and emphasizes

different combinations of § 3553(a) factors. In this matter, the government believes

the most important § 3553(a) factors are the (1) the specific nature and

circumstances of the offense, (2) just punishment and (3) general deterrence.

                  The Nature and Circumstances of the Offense

      There is no question the defendant’s crime constitutes a serious offense. She

was a nurse who took pain medications that were intended for patients undergoing

a painful surgical procedure. The adulterated vials were made available for use

during these surgeries. These facts speak for themselves and, standing alone,

warrant a significant sentence of incarceration.

      At sentencing, the government expects that patients who were impacted by the

                                          6
        Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 7 of 11




defendant’s crime will make statements to the Court. Numerous letters have been

submitted to the Court that describe both the physical pain experienced by these

victims and the impact of this crime on both their personal and family lives. These

statements speak for themselves.

      There is no doubt that this Court should consider the defendant’s personal

circumstances involving her divorce in fashioning a just and proper sentence under

§ 3553(a). But this is not a justification for replacing an anesthetic with inert saline

solution to the detriment of surgical patients. It simply cannot be used to rationalize

the pain and suffering she knowingly inflicted on the victims who were essentially

helpless to know what was happening. The nature of the crime itself warrants a

period of incarceration

                                     Just Punishment

      A sentence of incarceration within the applicable Guideline range would be in

accord with other sentences imposed on other defendants for similar crimes. In

United States v. Carl Mancini, 3:39cr310(MPS), the defendant was employed as a

pharmacist by a company that prepared intravenous infusions for home or hospice

care for pain management of terminally ill patients. Over a period of several

months, Mancini repeatedly took vials of hydromorphone hydrochloride and

morphine sulfate pentahydrate that were intended to be used to formulate infusions

for patients. He used a syringe to withdraw the narcotics from the vials and

reinjected saline into the vial so that it would appear as if none of the narcotics

were missing. He replaced the vials in the supply area where they were available

                                           7
          Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 8 of 11




for use by patients. Mancini had been addicted to painkillers for years prior to this

crime.

         This case presents remarkedly similar facts to the case at bar. Both

defendants were health care professionals. Both had access to controlled

substances as part of their job. Both took controlled substances for their personal

use. Both were responsible for patients who required relief from pain. Both

refilled the empty vials with saline. Both replaced the vials in a storage facility at

their workplace where they knew they would be accessed for patients. Both took

steps to hide their actions by making the vials appear to be unadulterated. 4 Both

crimes were discovered when a colleague found a vial that appeared to be

compromised. Both initially denied their crime and then subsequently admitted

their conduct. Both pleaded guilty. Both had the same sentencing range

suggested by the Sentencing Guidelines (51-63 months). Both victimized

individuals who experienced significant pain. Unlike Mr. Mancini, a pharmacist

who did not appear to know or have contact with the patients, it appears that Ms.

Monticone interacted with many of the patients who received the adulterated drugs.

Mancini was sentenced to a term of incarceration of 51 months.

         Further, another product tampering case in New England had a comparable

outcome. In United Sates v. Perrin, 19 cr-10088(MLW)(District of Mass.), the




4 Mancini took additional steps to avoid detection, such as the use of vial crimpers. Monticone

indicated that she resealed the vials with the original adhesive to avoid detection and never took off
the crimped top. She inserted the syringe into the side of the septum to avoid detection.

                                                   8
        Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 9 of 11




defendant was an LPN who was addicted to drugs. That defendant tampered with

morphine bottles, removed the narcotic, and replaced it with cough syrup. These

bottles, which were subsequently administered to patients, were found to have

between 3.9% and 29% of the active drug remaining. Government’s Sentencing

Memo in Perrin at 2.    The defendant was sentenced to a 54-month term of

incarceration. Thus, in light of these cases that have similar facts, a sentence the

applicable range in this case would avoid unwarranted sentence disparity.

                                   General Deterrence

      Trust between a patient and her healthcare provider is essential to the

practice of medicine. While the defendant attempts to argue that her conduct was

“aberrational,” the plain facts show that it was anything but that. Def’s Brief at 1.

The duration of the scheme shows that the defendant’s criminal conduct was

neither isolated, impulsive, nor a one-time lapse of judgment. It required

continuity of criminal purpose for months. During this period of time, she could

have stopped and sought help. But she didn’t. She didn’t stop until she was

caught. And she denied her crime for over two weeks until after she tested positive

for fentanyl.

      The act of a patient accepting and taking a medication from a healthcare

professional is – at its essence – an act of faith. Patients have to trust that the

medicines they are given are indeed authentic and efficacious. It is not uncommon

for a variety of different medical professionals to have access to controlled

substances. And as is evidenced by the facts of this case, it appears to be all too

                                           9
       Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 10 of 11




easy for those medicines to be adulterated. One safeguard against this crime is to

generally deter other providers who may also face difficult personal circumstances

from making the same choice as the defendant. Other licensed providers facing

similar personal challenges should know that if they use their specialized access to

deprive patients of needed narcotics, they will go to prison for a substantial period

of time. Such a message would serve both to deter other medical professionals as

well as protect their patients.

                                    Conclusion

      After considering the Sentencing Guidelines and the other sentencing factors

under 18 U.S.C. § 3553(a), the Court should a sentence the defendant to a term of

incarceration within the applicable Guideline range.



                                  Respectfully submitted,

                                  LEONARD C BOYLE
                                  ACTING UNITED STATES ATTORNEY

                                        /s

                                  RAY MILLER
                                  ASSISTANT UNITED STATES ATTORNEY
                                  FEDERAL BAR NO. CT 20451
                                  157 CHURCH STREET, 23RD FLOOR
                                  NEW HAVEN, CT 06510
                                  (203) 821-3700




                                             10
        Case 3:21-cr-00031-JCH Document 22 Filed 05/18/21 Page 11 of 11


                                CERTIFICATE OF SERVICE

       This is to certify that on May 18, 2021 a copy of the foregoing Memorandum

was filed electronically. Notice of this filing will be sent by email to all parties by

operation of the Court’s electronic filing system or by mail on anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Courts CM/ECF System.



                                                       /s

                                               Ray Miller
                                               Assistant U.S. Attorney




                                                  11
